UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-22215 International Growth and Income Fund (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(415) 421-9360 Date of fiscal year end: June 30 Date of reporting period: September 30, 2010 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments International Growth and Income FundSM Investment portfolio September 30, 2010 unaudited Common stocks — 90.26% Shares Value FINANCIALS — 20.33% Bank of Nova Scotia $ Prudential PLC1 HSBC Holdings PLC (Hong Kong)1 HSBC Holdings PLC (United Kingdom)1 UBS AG1,2 Industrial and Commercial Bank of China Ltd., Class H1 Agricultural Bank of China, Class H1,2 Australia and New Zealand Banking Group Ltd.1 Toronto-Dominion Bank Itaú Unibanco Holding SA, preferred nominative AXA SA1 Hong Kong Exchanges and Clearing Ltd.1 Sampo Oyj, Class A1 Fairfax Financial Holdings Ltd. QBE Insurance Group Ltd.1 Singapore Exchange Ltd.1 BNP Paribas SA1 Absa Group Ltd.1 DnB NOR ASA1 Nomura Holdings, Inc.1 Standard Chartered PLC1 Longfor Properties Co. Ltd.1 Banco Santander, SA1 Banco Bilbao Vizcaya Argentaria, SA1 ING Groep NV, depository receipts1,2 Macquarie Group Ltd.1 Société Générale1 Unibail-Rodamco SE, non-registered shares1,2 CONSUMER STAPLES — 13.90% British American Tobacco PLC1 Tesco PLC1 Unilever NV, depository receipts1 Kimberly-Clark de México, SAB de CV, Class A Anheuser-Busch InBev NV1 Shoprite Holdings Ltd.1 Pernod Ricard SA1 Coca-Cola Amatil Ltd.1 Grupo Modelo, SAB de CV, Series C Foster’s Group Ltd.1 X5 Retail Group NV (GDR)1,2 Beiersdorf AG1 INDUSTRIALS — 9.32% Schneider Electric SA1 Siemens AG1 Capita Group PLC1 Geberit AG1 AB SKF, Class B1 Mitsubishi Corp.1 Vallourec SA1 Cia. de Concessões Rodoviárias, ordinary nominative G4S PLC1 Marubeni Corp.1 Orkla AS1 Qantas Airways Ltd.1,2 TELECOMMUNICATION SERVICES — 8.68% Telefónica, SA1 Telekom Austria AG, non-registered shares1 América Móvil, SAB de CV, Series L (ADR) América Móvil, SAB de CV, Series L Koninklijke KPN NV1 Taiwan Mobile Co., Ltd.1 KDDI Corp.1 Bell Aliant Regional Communications Income Fund Telefónica 02 Czech Republic, AS1 China Telecom Corp. Ltd., Class H1 Telstra Corp. Ltd.1 France Télécom SA1 Vodafone Group PLC1 ENERGY — 7.10% Royal Dutch Shell PLC, Class B1 TOTAL SA1 TransCanada Corp. Saipem SpA, Class S1 Oil Search Ltd.1 UTILITIES — 6.76% Hongkong Electric Holdings Ltd.1 National Grid PLC1 GDF SUEZ1 Snam Rete Gas SpA1 Cia. Energética de Minas Gerais — CEMIG, preferred nominative RWE AG1 CLP Holdings Ltd.1 E.ON AG1 SUEZ Environnement Co.1 INFORMATION TECHNOLOGY — 6.42% Nintendo Co., Ltd.1 Canon, Inc.1 Taiwan Semiconductor Manufacturing Co. Ltd.1 HTC Corp.1 MediaTek Inc.1 Cielo SA, ordinary nominative Samsung Electronics Co. Ltd.1 Keyence Corp.1 HOYA CORP.1 MATERIALS — 5.56% L’Air Liquide SA, non-registered shares1 K+S AG1 Orica Ltd.1 Impala Platinum Holdings Ltd.1 BHP Billiton PLC (ADR) Syngenta AG1 Shin-Etsu Chemical Co., Ltd.1 Anglo American PLC1 Barrick Gold Corp. CRH PLC1 CONSUMER DISCRETIONARY — 5.28% H & M Hennes & Mauritz AB, Class B1 Virgin Media Inc.2 Toyota Motor Corp.1 Cie. Générale des Établissements Michelin, Class B1 Bayerische Motoren Werke AG1 Daimler AG1,2 OPAP SA1 Naspers Ltd., Class N1 Intercontinental Hotels Group PLC1 HEALTH CARE — 4.40% Novartis AG1 GlaxoSmithKline PLC1 CSL Ltd.1 Roche Holding AG1 Sanofi-aventis1 Shionogi & Co., Ltd.1 Smith & Nephew PLC1 MISCELLANEOUS — 2.51% Other common stocks in initial period of acquisition Total common stocks (cost: $3,095,790,000) Preferred stocks — 0.64% FINANCIALS — 0.64% HSBC Holdings PLC, Series 2, 8.00% Barclays Bank PLC, Series RCI, 14.00%3 SMFG Preferred Capital USD 3 Ltd. 9.50%3,4 Resona Preferred Global Securities (Cayman) Ltd. 7.191%3,4 Total preferred stocks (cost: $21,644,000) Rights — 0.02% MISCELLANEOUS — 0.02% Other rights in initial period of acquisition Total rights (cost: $0) Shares or Convertible securities — 0.53% principal amount Value ) MATERIALS — 0.53% Sino-Forest Corp. 4.25% convertible notes 20164 $ $ Vale SA 6.75% convertible preferred 2012 Total convertible securities (cost: $18,645,000) Principal amount Bonds & notes — 2.13% ) BONDS & NOTES OF GOVERNMENTS OUTSIDE THE U.S. — 0.76% Brazilian Treasury Bill 0% 2011 BRL28,700 Greek Government, Series 30, 4.60% 2040 € FINANCIALS — 0.60% Westfield Group 5.40% 20124 $ Westfield Capital Corp. Ltd., WT Finance (Australia) Pty Ltd. and WEA Finance LLC 5.125% 20144 Westfield Group 5.70% 20164 Westfield Group 7.125% 20184 Société Générale 6.999% (undated)3 € CONSUMER STAPLES — 0.42% British American Tobacco International Finance PLC 8.125% 20134 $ British American Tobacco International Finance PLC 9.50% 20184 CONSUMER DISCRETIONARY — 0.29% DaimlerChrysler North America Holding Corp., Series E, 5.75% 2011 DaimlerChrysler North America Holding Corp. 7.75% 2011 DaimlerChrysler North America Holding Corp. 7.30% 2012 DaimlerChrysler North America Holding Corp. 6.50% 2013 TELECOMMUNICATION SERVICES — 0.06% Digicel Group Ltd. 12.00% 20144 Total bonds & notes (cost: $72,540,000) Short-term securities — 5.90% Hewlett-Packard Co. 0.20% due 10/6/20104 UBS Finance (Delaware) LLC 0.19% due 10/1/2010 Freddie Mac 0.25%–0.26% due 12/6/2010–1/18/2011 Jupiter Securitization Co., LLC 0.23% due 10/18/20104 Straight-A Funding LLC 0.25%–0.26% due 10/27–11/19/20104 Wal-Mart Stores Inc. 0.21% due 11/9/20104 Federal Home Loan Bank 0.19% due 10/22/2010 Fannie Mae 0.23%–0.24% due 10/27/2010–1/5/2011 Total short-term securities (cost: $241,151,000) Total investment securities (cost: $3,449,770,000) Other assets less liabilities Net assets $ “Miscellaneous” securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. 1Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities, including those in “Miscellaneous,” was $3,159,334,000, which represented 77.24% of the net assets of the fund. This entire amount relates to certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. 2Security did not produce income during the last 12 months. 3Coupon rate may change periodically. 4Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities was $187,091,000, which represented 4.57% of the net assets of the fund. Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Methods and inputs — The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following table presents the fund’s valuation levels as of September 30, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Financials $ $ * $
